Case: 21-60888     Document: 00516335966         Page: 1     Date Filed: 05/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 27, 2022
                                  No. 21-60888                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Roger Easley,

                                                           Plaintiff—Appellant,

                                       versus

   Kilolo Kijakazi, Acting Commissioner of Social Security,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 4:20-CV-218


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Roger Easley appeals from the judgment of the district court affirming
   the Social Security Commissioner’s final administrative decision denying his
   applications for disability insurance benefits and supplemental security
   income. We AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60888     Document: 00516335966           Page: 2   Date Filed: 05/27/2022




                                    No. 21-60888


          In May 2019, Easley applied for a period of disability, disability
   insurance benefits, and supplemental security income, alleging disability
   beginning in July 2015 due to a back impairment and other medical problems.
   He later amended his alleged disability onset date to January 2018. The
   claims were initially denied in August 2019 and again upon reconsideration
   in October 2019.
          On August 18, 2020, after an administrative hearing, the ALJ issued a
   decision finding Easley not disabled. Based on the evidence before her, the
   ALJ found that Easley “has the following severe impairments: degenerative
   disc disease, degenerative joint disease, diabetes, gout, bilateral cataracts,
   hypermetropia, and obesity.” But these impairments did not meet or
   medically equal the severity of any impairments listed in the regulations for
   presumptive disability. The ALJ ultimately found that Easley “has the
   residual functioning capacity to perform light work” with specific
   limitations. Having considered Easley’s “age, education, work experience,
   and residual functional capacity,” the ALJ found “there are jobs that exist in
   significant numbers in the national economy that [he] can perform.” Easley
   accordingly “ha[d] not been under a disability, as defined in the Social
   Security Act,” from January 2018 through the present date.
          Easley sought review by the Appeals Council. He submitted as
   additional evidence results of an MRI from September 10, 2020. The MRI
   revealed desiccation of discs with broad-based disc bulges and bilateral bony
   neural foraminal narrowing at the L4-L5 and L5-S1 levels, possible bilateral
   L4 and L5 nerve root impingement, and multilevel facet arthropathy. The
   Appeals Council denied Easley’s request for review, explaining that the
   “additional evidence does not relate to the period at issue” and therefore
   “does not affect the decision about whether [Easley] w[as] disabled
   beginning on or before August 18, 2020.” See 20 C.F.R. § 404.970(a)(5)
   (providing for review if “the Appeals Council receives additional evidence



                                         2
Case: 21-60888      Document: 00516335966          Page: 3   Date Filed: 05/27/2022




                                    No. 21-60888


   that is new, material, and relates to the period on or before the date of the
   hearing decision, and there is a reasonable probability that the additional
   evidence would change the outcome of the decision”); id. § 416.1470(a)(5)
   (same).
          Easley sought judicial review in district court. The parties consented
   to proceed before the assigned magistrate judge for all purposes. See 28
   U.S.C. § 636(c); Fed. R. Civ. P. 73. The court affirmed the
   Commissioner’s final decision. Easley v. Kijakazi, No. 4:20-cv-00218-RP
   (N.D. Miss. Sept. 23, 2021). Easley timely appealed. See Fed. R. App. P.
   4(a)(1)(B).
          Our review of the Commissioner’s denial of social security disability
   benefits is limited only to “whether (1) the final decision is supported by
   substantial evidence and (2) whether the Commissioner used the proper legal
   standards to evaluate the evidence.” Webster v. Kijakazi, 19 F.4th 715, 718
   (5th Cir. 2021) (citation omitted). Substantial evidence is “more than a mere
   scintilla”; it means only “such relevant evidence as a reasonable mind might
   accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct.
   1148, 1154 (2019) (citations omitted). The claimant bears the burden of
   establishing a disability. Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995)
   (citation omitted).
          Easley argues that the Appeals Council erred by failing to consider the
   MRI results and that “there is a reasonable probability that [the MRI results]
   would change the outcome of the ALJ’s [u]nfavorable decision.” We
   disagree.
          Because “the Commissioner’s final decision necessarily includes an
   Appeals Council’s denial of a claimant’s request for review . . . , the record
   before the Appeals Council constitutes part of the record upon which the
   final decision is based.” Higginbotham v. Barnhart, 405 F.3d 332, 337 (5th Cir.




                                          3
Case: 21-60888      Document: 00516335966           Page: 4    Date Filed: 05/27/2022




                                     No. 21-60888


   2005). Therefore, we “must examine all of the evidence, including the new
   evidence submitted to the [Appeals Council], and determine whether the
   Commissioner’s final decision to deny [Easley’s] claim was supported by
   substantial evidence.” Sun v. Colvin, 793 F.3d 502, 510 (5th Cir. 2015)
   (citations omitted).
          The Commissioner’s final decision was supported by substantial
   evidence. The record evidence includes nurse practitioner examinations,
   diagnostic x-ray films, a consultative physical examination, and a state agency
   medical review. The ALJ found that Easley had severe impairments that
   restricted him to a residual functioning capacity for light work with additional
   specific limitations. And the ALJ relied on vocational expert testimony to find
   that Easley could perform certain light jobs.
          Easley has not shown that the disc bulges revealed by the MRI existed
   during the relevant period—his alleged disability onset date through the date
   of the ALJ’s decision—as opposed to being a new development. See Johnson
   v. Heckler, 767 F.2d 180, 183 (5th Cir. 1985). Easley relies on Ripley v. Chater,
   67 F.3d 552 (5th Cir. 1995); but Ripley is inapposite. There, the “new”
   medical evidence relied on by the claimant “was not a condition which
   developed after the ALJ’s decision” and “relate[d] to the period for which
   disability benefits [we]re sought.” Id. at 555–56. Easley, who bears the
   burden, has made no such showing.
          Furthermore, as the district court explained, “even if the disc bulges
   existed during the relevant time period, the plaintiff’s lower back pain and
   associated limitations were considered by the ALJ when [s]he further
   restricted the plaintiff’s [residual functioning capacity], and there is no
   reasonable probability that the additional evidence would change the
   outcome of the decision.” Easley, slip op. at 9; see Ogbo v. Astrue, No. 07–
   486–FJP–DLD, 2008 WL 4530829, at *5 (M.D. La. Sept. 26, 2008); see also




                                          4
Case: 21-60888    Document: 00516335966          Page: 5   Date Filed: 05/27/2022




                                  No. 21-60888


   Beck v. Barnhart, 205 F. App’x 207, 210, 214 (5th Cir. 2006) (per curiam)
   (holding x-ray and Doppler study performed two months after ALJ’s ruling
   and submitted to Appeals Council were “not material and did not provide a
   basis for reversal, and that the ALJ’s decision was based upon substantial
   evidence from the record as a whole”).
                                                               AFFIRMED.




                                       5